Title: To Thomas Jefferson from St. George Tucker, 28 December 1808
From: Tucker, St. George
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Williamsburg Decr. 28. 1808.
                  
                  Your favor of the 8th. Inst. was duely recieved, and has been considered with the Attention due to your friendship & Confidence, which you may rely on not being abused. I waited until I could avail myself of public rumour before I Should venture to mention the Circumstance you allude to. The Spirit of 76. furnish’d the opportunity last week: I have now the satisfactory hope of recommending a Gentleman every way worthy of your Confidence & approbation, & that of the public in general. I mean Mr. Thomas Nelson of York, eldest Son of the late Mr. Hugh Nelson: he is a married man, between eight & twenty & thirty years of age; has a family, and is at present the naval Officer, or Collector, of the district of little York; an office in which he has more than once exerted himself to detect, and to prevent violations, & Evasions of the Embargo, & other Laws relative to the Customs. He is of unblemish’d Character & morals, a sound republican, and as I am informed a good Accountant. I have known him from early Youth, & in addition to my own favourable Impressions, have the opinion of those who know him well, & on whose information I can safely rely.
                  I am with the greatest respect, and esteem, Dear Sir, Yours very truly
                  
                     S G Tucker
                     
                  
               